                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

DAVID JAY HANNAH,

               Plaintiff,

               v.                                    CASE NO. 18-3204-SAC

SAM CLINE, et al.,

               Defendants.
                               MEMORANDUM AND ORDER

       Plaintiff brings this pro se civil rights action pursuant to 42 U.S.C. § 1983. The Court

granted Plaintiff leave to proceed in forma pauperis. (Doc. 3.) Plaintiff is incarcerated at the

Lansing Correctional Facility in Lansing, Kansas (“LCF”). Plaintiff alleges that Defendants

have retaliated against him and persecuted him for practicing his Wiccan religion. Plaintiff

alleges that Defendants have censored religious literature and “essential primary texts” for his

religion, and rubber-stamped all complaints without any investigation. Plaintiff alleges that the

unlawful censorship violates his First Amendment rights and violates RLUIPA. Plaintiff also

alleges retaliation, discrimination and harassment. Plaintiff alleges that Defendant Escobar

ransacked Plaintiff’s cell in retaliation for Plaintiff filing a complaint against her. Plaintiff

alleges that Escobar destroyed his altar and personal religious materials for is Wiccan religion.

Plaintiff alleges that Defendants violated RLUIPA by favoring mainstream religions and

promoting them while discriminating against Wiccan practices.         Plaintiff also alleges that

Defendants are conspiring to conceal their actions. Plaintiff alleges that he was denied a visit

with his mother and her two friends “out of malice and spite.”

       Plaintiff names as defendants: Sam Cline, LCF Warden; (fnu) Escobar, Unit Team B-2

Counselor at LCF; Danielle Walters, Mail Room at LCF; Bill Shipman, Administrative Office at



                                                1
LCF; Douglas W. Burris, KDOC Secretary; and (fnu) Almond, LCF Chaplain. Plaintiff seeks

compensatory damages, punitive damages, nominal damages, and injunctive relief.

       The Court finds that the proper processing of Plaintiff’s claims cannot be achieved

without additional information from appropriate officials of LCF. See Martinez v. Aaron, 570

F.2d 317 (10th Cir. 1978); see also Hall v. Bellmon, 935 F.2d 1106 (10th Cir. 1991).

Accordingly, the Court orders the appropriate officials of LCF to prepare and file a Martinez

Report. Once the report has been received, the Court can properly screen Plaintiff’s claims

under 28 U.S.C. § 1915.

       IT IS THEREFORE ORDERED BY THE COURT that:

              (1)     The Clerk of Court shall serve Defendants under the e-service pilot

       program in effect with the Kansas Department of Corrections (“KDOC”).

              (2)     Upon the electronic filing of the Waiver of Service Executed pursuant to

       the e-service program, KDOC shall have sixty (60) days to prepare the Martinez Report.

       Upon the filing of that report, the AG/Defendants shall have an additional sixty (60) days

       to answer or otherwise respond to the Complaint.

              (3)     Officials responsible for the operation of LCF are directed to undertake a

       review of the subject matter of the Complaint:

              a.      To ascertain the facts and circumstances;

              b.      To consider whether any action can and should be taken by the institution

       to resolve the subject matter of the Complaint; and

              c.      To determine whether other like complaints, whether pending in this Court

       or elsewhere, are related to this Complaint and should be considered together.

              (4)     Upon completion of the review, a written report shall be compiled which



                                               2
       shall be filed with the Court and served on Plaintiff. The KDOC must seek leave of the

       Court if it wishes to file certain exhibits or portions of the report under seal or without

       service on Plaintiff. Statements of all witnesses shall be in affidavit form. Copies of

       pertinent rules, regulations, official documents, and, wherever appropriate, the reports of

       medical or psychiatric examinations shall be included in the written report.          Any

       recordings related to Plaintiff’s claims shall also be included.

                (5)   Authorization is granted to the officials of LCF to interview all witnesses

       having knowledge of the facts, including Plaintiff.

                (6)   No answer or motion addressed to the Complaint shall be filed until the

       Martinez Report required herein has been prepared.

                (7)   Discovery by Plaintiff shall not commence until Plaintiff has received and

       reviewed Defendant’s answer or response to the Complaint and the report ordered herein.

       This action is exempted from the requirements imposed under Fed. R. Civ. P. 26(a) and

       26(f).

       IT IS FURTHER ORDERED that the Clerk of Court shall enter KDOC as an interested

party on the docket for the limited purpose of preparing the Martinez Report ordered herein.

Upon the filing of that report, KDOC may move for termination from this action.

       Copies of this order shall be transmitted to Plaintiff, to Defendant, and to the Attorney

General for the State of Kansas.

       IT IS SO ORDERED.

       Dated in Topeka, Kansas, on this 24th day of May, 2019.

                                              s/ Sam A. Crow
                                              SAM A. CROW
                                              U. S. Senior District Judge



                                                 3
